                Case 1:20-cv-00464-LJV Document 2 Filed 06/29/20 Page 1 of 4




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


 EDWARD J. LAWRENCE,

                    Plaintiff,

           v.                                            20-CV-0464
                                                         ORDER
 MICHAEL J. KAPLAN,

                    Defendant.



       The pro se plaintiff, Edward J. Lawrence, has filed a complaint asserting claims

under 42 U.S.C. § 1983, Docket Item 1, but he did not pay the filing fee, nor did he

submit an application to proceed in forma pauperis (that is, as someone who should

have the prepayment of the ordinary filing fee waived because he cannot afford it).

       The Clerk of Court therefore shall administratively terminate this action. If the

plaintiff wishes to reopen this case, he must notify the Court in writing within 30 days of

the date of this order and must include either (a) a properly supported motion to

proceed in forma pauperis or (b) the $350.00 filing fee and the $50.00 administrative fee

($400.00 total).


                                       DISCUSSION


       A party commencing a civil action in this Court ordinarily must pay a $350.00

filing fee as well as a $50.00 administrative fee. 1 See 28 U.S.C. § 1914; Judicial


       1Effective May 1, 2013, the Judicial Conference of the United States added an
administrative fee of $50.00 to the cost of filing a civil lawsuit in district court. See
September 2012 Report of the Proceedings of the Judicial Conference of the United
States, http://www.uscourts.gov/about-federal-courts/reports-proceedings-judicial-
            Case 1:20-cv-00464-LJV Document 2 Filed 06/29/20 Page 2 of 4




Conference Schedule of Fees, District Court Miscellaneous Fee Schedule; 2 Western

District of New York, District Court Schedule of Fees. 3 If an individual wishes to

commence a civil action, the individual must either (1) pay those fees or (2) obtain

permission to proceed in forma pauperis under 28 U.S.C. § 1915.


I.     REQUIREMENTS FOR IN FORMA PAUPERIS APPLICATION

       28 U.S.C. § 1915 establishes certain requirements that an individual must meet

in order to proceed in forma pauperis. Those requirements are summarized below.


       A.       Supporting Affidavit or Affirmation

       Under 28 U.S.C. § 1915(a)(1), an individual seeking to bring a civil action in

forma pauperis must submit an affidavit or affirmation detailing his assets and liabilities

and swearing under oath that he is unable to pay the $350.00 filing fee. A motion to

proceed in forma pauperis should be supported by such an affidavit or affirmation filed

at the same time as the complaint. The United States District Court for the Western

District of New York has made available a form motion to proceed in forma pauperis

with supporting affirmation 4 that is designed to help pro se litigants (such as the plaintiff

here) comply with 28 U.S.C. § 1915(a)(1).



conference-us. But this additional administrative fee does not apply to those who are
granted permission to proceed in forma pauperis. See generally id.
       2Available at http://www.uscourts.gov/services-forms/fees/district-court-
miscellaneous-fee-schedule.
       3   Available at http://www.nywd.uscourts.gov/fee-schedule.
       4 The Clerk of Court shall mail Lawrence a form motion to proceed in forma
pauperis with supporting affirmation. The form also is available at
http://www.nywd.uscourts.gov/pro-se-forms.

                                              2
           Case 1:20-cv-00464-LJV Document 2 Filed 06/29/20 Page 3 of 4




II.    ADMINISTRATIVE TERMINATION OF THIS ACTION

       The plaintiff did not pay the $350.00 filing fee or the $50.00 administrative fee

that ordinarily is required to commence a civil action. Nor did the plaintiff submit a

motion to proceed in forma pauperis, supported by an affidavit swearing that he is

unable to pay a $350.00 filing fee, see 28 U.S.C. § 1915(a)(1). Therefore, the Clerk of

Court shall administratively terminate this action 5 without filing the complaint or

assessing a filing fee, as ordered below. As also ordered below, the plaintiff is granted

leave to reopen this action no later than thirty days from the date of this order.


III.   DEFERMENT OF SCREENING UNDER 28 UNITED STATES CODE
       SECTION 1915(e)(2)

       The court is required to screen civil actions filed by individuals proceeding in

forma pauperis and dismiss them if they: (1) are frivolous or malicious; (2) fail to state a

claim upon which relief may be granted; or (3) seek monetary relief against a defendant

who is immune from such relief. See 28 U.S.C. § 1915(e)(2). Because the plaintiff did

not properly commence this action, this Court will defer the screening process until this

case is reopened—if, in fact, it is reopened.




       5 Such an administrative termination is not a "dismissal" for purposes of the
statute of limitations. Therefore, if the case is reopened under the terms of this order, it
is not subject to the statute of limitations time bar as long as it originally was timely filed.
See McDowell v. Del. State Police, 88 F.3d 188, 191 (3d Cir. 1996); see also Williams-
Guice v. Bd. of Educ., 45 F.3d 161, 163 (7th Cir. 1995).

                                                3
            Case 1:20-cv-00464-LJV Document 2 Filed 06/29/20 Page 4 of 4




                                            ORDER


         Based on the above, it is hereby

         ORDERED that the Clerk of Court shall administratively terminate this action

without filing the complaint or assessing a filing fee; and it is further

         ORDERED that the Clerk of Court shall send to the plaintiff a form motion to

proceed in forma pauperis with supporting affirmation; and it is further

         ORDERED that if the plaintiff wishes to reopen this action, he shall so notify this

Court, in writing, no later than thirty days from the date of this order. This writing

must include either (a) a properly supported motion to proceed in forma pauperis, or (b)

the $350.00 filing fee and the $50.00 administrative fee ($400.00 total); and it is further

         ORDERED that upon the plaintiff's submission of either (a) a complete motion to

proceed in forma pauperis, or (b) the $350.00 filing fee and the $50.00 administrative

fee ($400.00 total), the Clerk of Court shall reopen this case.



         SO ORDERED.

Dated:          June 29, 2020
                Buffalo, New York

                                                 Hon. Lawrence J. Vilardo
                                                LAWRENCE J. VILARDO
                                                UNITED STATES DISTRICT JUDGE




                                               4
